Citation Nr: 0014823	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-12 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for carpal tunnel syndrome and 
reflex sympathetic dystrophy of the right upper extremity as 
a result of VA surgery and treatment in May and June 1974.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1955.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

A November 1999 rating decision denied entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance and to adaptive equipment.  The veteran was 
notified of this action and of his appellate rights later in 
November 1999.  Since no subsequent correspondence addressing 
this issue has been received from the veteran or his 
representative, this issue is not currently before the Board.


FINDING OF FACT

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome 
and reflex sympathetic dystrophy of the right upper extremity 
as a result of VA surgery and treatment in May and June 1974 
is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome 
and reflex sympathetic dystrophy of the right upper extremity 
as a result of VA surgery and treatment in May and June 1974 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the amended version of 38 U.S.C.A. 
§ 1151 is less favorable to the veteran's claim than the 
former version of the law.  The veteran is entitled to have 
his claim adjudicated under the former version of the law 
since his claim was filed before October 1, 1997.  See 
VAOPGCPREC 40-97.

Pursuant to 38 U.S.C.A. § 1151, any veteran who has suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.

In determining whether such existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran. "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358.  The appellant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded.  If he 
has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The evidence on file includes a May 1997 VA neurological 
examination report in which the examiner concludes that 
because the veteran had use of his right hand before the May 
1974 VA surgery and did not have use of the right hand after 
the surgery, he should be compensated for the severe injuries 
to the ulnar and median nerves that resulted from the 1974 
surgery.  Additionally, according to a December 1999 
statement from Kenneth E. Etterman, M.D., it appeared that 
the veteran had some loss of functioning of the right hand 
and that it reasonably appeared that the loss was secondary 
to his 1974 surgery.  Consequently, there is competent 
evidence on file that the May and June 1974 VA surgery and 
treatment resulted in increased disability of the right upper 
extremity, which establishes that the veteran's claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for carpal tunnel syndrome and reflex 
sympathetic dystrophy of the right upper extremity as a 
result of VA surgery and treatment in May and June 1974 is 
plausible and thus well grounded.


ORDER

The Board having determined that the claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
carpal tunnel syndrome and reflex sympathetic dystrophy of 
the right upper extremity as a result of VA surgery and 
treatment in May and June 1974 is well grounded, the appeal 
is granted to this extent.


REMAND

Since the veteran's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for carpal tunnel 
syndrome and reflex sympathetic dystrophy of the right upper 
extremity as a result of VA surgery and treatment in May and 
June 1974 is well grounded, VA has a duty to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  The 
record includes medical evidence for and against the 
veteran's claim.  Because of the conflicting medical opinions 
of record concerning whether the veteran has additional 
disability of the right upper extremity due to the VA surgery 
and treatment in May and June 1974, the Board believes that 
further development of the record is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the pending claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The RO should arrange for a VA 
neurological examination of the veteran 
by a board of two board-certified 
specialists, if available, to determine 
the etiology of all current right upper 
extremity disabilities, to include carpal 
tunnel syndrome and reflex sympathetic 
dystrophy.  The claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiners.  The examination report should 
reflect that the claims file was 
reviewed.  Any indicated studies should 
be performed.  The examiners should each 
provide an opinion as to whether it is at 
least as likely as not that any current 
right upper extremity disability was 
caused or chronically worsened by the VA 
hospital surgery and treatment in May and 
June 1974.  With respect to each such 
abnormality or disorder found to be 
present, each examiner should also 
provide an opinion as to whether the 
abnormality or disorder was an intended 
or certain result of the VA treatment.  
The rationale for all opinions expressed 
must be fully explained.

3.  After the above has been completed, 
the RO should review the claims file and 
ensure that all developmental actions, 
including the medical examination and 
requested opinions, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 for carpal tunnel 
syndrome and reflex sympathetic dystrophy 
of the right upper extremity due to VA 
surgery and treatment in May and June 
1974.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

















VA Form 4597 is attached

